Citation Nr: 0013431	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-03 522A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 26, 1997 decision of the Board of Veterans' Appeals 
(Board) that denied the veteran's claim of entitlement to 
service connection for a skin disorder to include tumors, 
claimed as due to exposure to herbicides other than Agent 
Orange.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1973 to 
November 15, 1973.  

In November 1997, the Board issued a decision that denied the 
veteran's claim of entitlement to service connection for a 
skin disorder to include tumors, claimed as due to exposure 
to herbicides other than Agent Orange.  In March 1999, the 
veteran submitted a motion for review of the Board's November 
1997 decision on the basis of clear and unmistakable error 
(CUE).

The Board notes that the veteran had previously filed a 
motion for reconsideration of the November 1997 decision, and 
this motion was denied by the Acting Chairman of the Board in 
April 1998.  In a April 1998 letter, the veteran was informed 
that his motion for reconsideration was construed as a motion 
for revision of the Board decision on the grounds of CUE.  
However, in a March 1999 follow-up letter, the Board informed 
the veteran that despite what was said in the April 1998 
letter, he would have to specifically indicate (within 60 
days) that he wanted the motion for reconsideration to also 
be considered a CUE motion.  

Thereafter, in March 1999, the veteran submitted a letter 
wherein he essentially requested that his reconsideration 
motion also be considered as a CUE motion.  


FINDINGS OF FACT

1.  Service connection for a skin disorder to include tumors, 
claimed as due to exposure to herbicides other than Agent 
Orange was denied by the Board in November 1997.

2.  The veteran's allegations of CUE in this decision consist 
of his statement that he has a service-connected skin 
disorder for which he takes medication, and that he is 
disabled and unable to work.  

3.  The veteran has made no additional specific allegations 
of CUE in the November 1997 Board decision.


CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the November 1997 Board decision are non-specific in nature 
and fail to meet the threshold pleading requirements for 
revision of Board decisions on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was CUE in a decision by 
the Board in November 1997, which denied service connection 
for a skin disorder to include tumors, claimed as due to 
exposure to herbicides other than Agent Orange.  His only 
"contention" is that he has a service-connected skin 
disorder for which he takes medication, and that he is 
disabled and unable to work (see his March 1998 motion for 
reconsideration, later taken, per the veteran's request, as a 
motion for revision due to CUE).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999). Pursuant to 38 C.F.R. 
§ 20.1404(b) (1999), a motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  Id.

After review of the evidence of record, the Board concludes 
that the veteran has not set forth specific allegations of 
error, either of fact or law, in the November 1997 decision.  
In this case, there are no specific contentions of error of 
fact or law in either of the decisions in question.  In fact, 
the appellant's contention is solely that service connection 
is warranted for a skin disorder.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decisions would have been different but for an 
alleged error.  Accordingly, in the absence of any additional 
allegations, the veteran's motion is not found to comply with 
the above pleading requirements and is therefore denied.


ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of CUE is denied.



		
	N. R. ROBIN
Member, Board of Veterans' Appeals


 


